Fox, J.,
In the above stated case we have before us upon certiorari the defendant’s exception to the jurisdiction of a justice of the peace in an action of trespass occasioned by the collision of two automobiles.
Upon reading the transcript of the justice filed, we find that an award was made to the plaintiff for the cost of the repairs to his truck, to wit, $76.27, and other damages for loss of the use of the truck for 4 days, because of which he lost a job of several months’ work, the amount of which loss was $80; and the total judgment rendered was $156.27, being the cost of repairs, viz., $76.27, and the consequential damages of $80.
In the case of Faunce v Rowan, 13 D. & C. 109, this court, by Hargest, P. J., decided that the jurisdiction of a justice arising from motor vehicle accidents is in the amount of $300, but that it is limited to the damages which are the direct result of the injury and that the magistrate has no jurisdiction for consequential damages arising out of the collision.
The amount of damage of which the justice had jurisdiction is therefore reformed by excluding $80, found for the loss of the job, which are consequential damages, and the judgment is affirmed for the amount of $76.27, with costs of suit, and the record is hereby accordingly modified.
Prom Homer L. Kreider, Harrisburg, Pa.